Citation Nr: 0917879	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical and lumbar spine.

2.  Entitlement to service connection for a disability 
manifested by a partial hysterectomy.

3.  Entitlement to service connection for a disability 
manifested by bunions and hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had Reserves service from September 1975 to March 
1997, with multiple periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The Veteran presented testimony at a personal hearing in 
February 2005 at the RO before a Decision Review Officer 
(DRO). A copy of the hearing transcript was placed in the 
claims folder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In VA Form 9's, Appeal to Board of Veterans' Appeals, dated 
in September 2004 and March 2007, the Veteran elected to have 
a Travel Board hearing.  In January 2009, the Veteran's 
representative submitted a statement requesting a 
videoconference hearing instead of a Travel Board hearing, 
and one was scheduled.  However, the Veteran failed to report 
for her hearing as scheduled for February 23, 2009.  In a 
statement dated February 23, 2009, and received at the Board 
in March 2009, the Veteran outlined circumstances that 
precluded her appearance for the Board videoconference 
hearing in February 2009, and requested that such hearing be 
rescheduled.  The Board finds that good cause has been 
provided as to her failure to appear for a Board 
videoconference hearing in February 2009.  As such, the 
Veteran should be afforded another opportunity to provide 
testimony as to the issues on appeal at a Board 
videoconference hearing.  See 38 C.F.R. § 20.704(d) (2008).

In view of the foregoing, the case is hereby remanded for the 
following action:

Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals, at the local RO, in accordance 
with docket number order.  Notice of the 
scheduled hearing should be provided to 
the Veteran at her most recent address of 
record.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





